921 F.2d 277
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Kenneth Burton WATERS, Defendant-Appellant
No. 90-3090.
United States Court of Appeals, Sixth Circuit.
Dec. 17, 1990.

N.D.Ohio, No. 89-00787;  Don J. Young, J.
N.D.Ohio, (APPEAL AFTER REMAND FROM, 898 F.2d 155)
APPEAL DISMISSED.
Before MERRITT, Chief Judge, NATHANIEL R. JONES and WELLFORD, Circuit Judges.

ORDER

1
Defendant Kenneth Burton Waters appeals the district court's order revoking bond pending trial on charges of conspiracy to distribute cocaine in violation of 21 U.S.C. Secs. 846 and 841(b)(1)(B).  On March 23, 1990, this matter was remanded to the district court for further consideration of the bond issue.


2
We are now in receipt of documents reflecting the district court has now granted the defendant's motion for release pending his January 21, 1991 trial, subject to certain conditions.  That order renders the present appeal moot.


3
Accordingly, it is ORDERED that the appeal be dismissed.